       Case 4:18-cr-00115 Document 80 Filed in TXSD on 02/11/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )
                                          )
RODOLFO “RUDY” DELGADO                    )                 CRIMINAL NO. 4:15-cr-118
                                          )                 Hon. Alfred H. Bennett
                                          )
      Defendant.                          )
__________________________________________)


           THE UNITED STATES’ RESPONSE TO DEFENDANT’S
   AMENDED MOTION FOR CHANGE OF VENUE FOR TRIAL PURPOSES ONLY

        The United States of America, by and through the United States Attorney, Ryan K. Patrick

and Assistant United States Attorneys for the Southern District of Texas Arthur R. Jones and

Robert Guerra, and Department of Justice, Public Integrity Section Acting Chief AnnaLou Tirol

and Trial Attorney Peter M. Nothstein, hereby submits its Response to Defendant’s Motion to

Reconsider Change of Venue for Trial Purposes Only [Dkt. 76].

        As is more fully explained herein, the defendant’s motion should be denied because it does

not question the correctness of this Court’s order denying the defendant’s Amended Motion for

Change of Venue for Trial Purposes Only [Dkt. 59], it does not allege that this Court made manifest

errors of law or fact, and it alleges only a proposed change in the applicable Local Rules, not an

intervening change in the controlling law.

  I.    LEGAL ANALYSIS

        A. The Motion Should be Denied because it Does Not Allege Manifest Errors of
           Law or Fact.
        A motion for reconsideration “calls into question the correctness of a judgment.”

Templet v. Hydro Chem, Inc., 367 F.3d 473, 478 (5th Cir. 2004) (citation omitted). It “is not the
      Case 4:18-cr-00115 Document 80 Filed in TXSD on 02/11/19 Page 2 of 4



proper vehicle for rehashing evidence, legal theories, or arguments that could have been offered

or raised before the entry of judgment.” Id. Instead, it merely serves to allow “a party to correct

manifest errors of law or fact or to present newly discovered evidence.” Id.

       The defendant’s motion asserts no basis to “call into question the correctness of the

judgment.” Id. It does not allege any “manifest error of law or fact” or “present any newly

discovered evidence.” Id. The defendant’s motion asserts that there is new information for this

Court to consider. Plainly, there is not. The defendant alleges that members of his family may

not be able to attend. Dkt. 76 at 3-5. This was already considered by the court. Dkt. 59 at 8, 19,

Dkt. 59-2 at 2. The defendant alleges that the case has more significant ties to McAllen than it

does to Houston. Dkt. 76 at 3. This was already considered by the Court. Dkt. 59 at 4-8. The

defendant alleges that the anticipated defense witnesses are located in McAllen, not Houston.

Dkt. 76 at 16. This was already considered by the Court. Dkt. 59 at 15-19.

       This Court should deny the defendant’s motion because it does not allege a material error

of law or fact, and this Court made no such error.

       B. The Motion Should be Denied because it Does Not Allege or Prove an
          Intervening Change in the Controlling Law.

       A motion for reconsideration also allows a party to bring an intervening change in the

controlling law to the Court’s attention. See Schiller v. Physicians Res. Group, Inc., 342 F.3d

563, 567-68 (5th Cir. 2003). However, the defendant’s motion does not allege a change in the

controlling law—it asserts a proposed change to a local rule regarding the charging and transfer

of cases within divisions in the Southern District of Texas. The defendant relies on a proposed

rule that has not been approved, adopted, or enacted; it has only been submitted for comment.

The public comment stage of the rulemaking process is intended to allow various stakeholders to

provide input on the proposed rule so that the rulemaking body can consider whether or not to
       Case 4:18-cr-00115 Document 80 Filed in TXSD on 02/11/19 Page 3 of 4



adopt the rule. The process anticipates that the rule may never be adopted. Notably, the deadline

for public comments to the proposed rule was more than three weeks away—February 15,

2019— when the defendant filed his motion. This is not an “intervening change to the

controlling law” and is not a basis for this Court to reconsider its proper exercise of discretion in

denying the defendant’s Motion to Change Venue for Trial Purposes Only [Dkt. 59]. Even if this

local rule had been enacted, it would not require the Court to grant the defendant’s change of

venue motion; it would simply give the Court additional guidance on how to apply its discretion,

as it already did in this case in denying the Motion to Change Venue for Trial Purposes Only.

        This Court should deny the defendant’s motion because there has been no intervening

change to the controlling law.

 II.    CONCLUSION

        For the reasons stated herein, the government respectfully requests that the Defendant’s

Motion to Reconsider Motion to Change Venue be DENIED.

DATED: February 11, 2019


Respectfully submitted,

RYAN PATRICK                                      ANNALOU TIROL
UNITED STATES ATTORNEY                            ACTING CHIEF
                                                  PUBLIC INTEGRITY SECTION
        /s/
Arthur R. Jones                                         /s/
Assistant United States Attorney                  Peter M. Nothstein
Southern District of Texas                        Trial Attorney
Direct Line: (713) 567-9357                       Public Integrity Section
Email: Arthur.Jones@usdoj.gov                     Criminal Division
                                                  Direct Line: (202) 616-2401
Robert Guerra                                     Email: Peter.Nothstein@usdoj.gov
Assistant United States Attorney
Southern District of Texas
Direct Line: (956) 992-9354
Email: Robert.Guerra@usdoj.gov
     Case 4:18-cr-00115 Document 80 Filed in TXSD on 02/11/19 Page 4 of 4



                               CERTIFICATE OF SERVICE
       I hereby certify that on the 11th day of February 2019, I served a copy of the United

States of America’s Response to Defendant’s Amended Motion for Change of Venue on Michael

McCrum, counsel for the defendant, Rodolfo “Rudy” Delgado, via CM-ECF.

Dated: February 11, 2019


        /s/                                          /s/
Arthur R. Jones                                Peter M. Nothstein
Assistant United States Attorney               Trial Attorney
Southern District of Texas                     Public Integrity Section
(Houston Division)                             Criminal Division
Direct Line: (713) 567-9357                    Direct Line: (202) 616-2401
Email: Arthur.Jones@usdoj.gov                  Email: Peter.Nothstein@usdoj.gov

Robert Guerra
Assistant United States Attorney
Southern District of Texas
(McAllen Division)
Direct Line: (956) 992-9354
Email: Robert.Guerra@usdoj.gov
